o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date uil 36a conex-101758-10 number info release date the honorable sherrod brown united_states senate washington dc attention -------------------- dear senator brown i am responding to your inquiry dated date on behalf of your constituent ------------------------------- he asked about changes in the federal_income_tax withholding for the american_recovery_and_reinvestment_act_of_2009 provides that taxpayers with earned_income in and may be eligible for the making_work_pay_credit sec_1001 of the act the credit is the lesser_of percent of earned_income or dollar_figure for individuals dollar_figure for married couples filing jointly the credit begins phasing out for taxpayers with modified_adjusted_gross_income over dollar_figure per year for individuals dollar_figure for married couples filing jointly only individuals who include their social_security account number on their tax_return are eligible to receive the credit taxpayers claim the making_work_pay_credit on the form_1040 u s individual_income_tax_return in date we issued revised withholding tables to take into account the making_work_pay_credit we told employers to implement the revised tables as soon as possible but no later than date you can find information about these tables in news_release enclosed the actual tables are available in publication 15-t new wage withholding and advance earned_income_credit payment tables for wages paid through in date we released the enclosed publication making_work_pay_credit and form_w-4 employee’s withholding allowance certificate a one page flyer explaining that certain individuals including married couples might need to adjust their withholding before the tax_return filing season eligible workers received the benefit of the reduced withholding to reflect the credit without any_action on their part this means that workers did not need to fill out a new form_w-4 employee's withholding allowance certificate however some people may conex-101758-10 have found that the changes built into the withholding tables resulted in less tax withheld than they would have preferred for taxpayers not eligible for the making_work_pay_credit the withholding changes may mean a smaller refund for or for those who normally receive small refunds a balance due a few taxpayers including those who usually receive very small refunds could incur a penalty if the underpayment is more than we can attribute to the change in the withholding tables individuals may owe an underwithholding penalty for if their unpaid tax_liability is dollar_figure or more and if their total withholding and timely estimated payments did not equal at least the smaller of percent of their tax or percent of their tax assuming the tax covers a month period however if an individual has an underpayment we will waive all or part of the penalty if we determine that the adjustments we made to the withholding tables in spring caused the underpayment to request a waiver of the penalty taxpayers must follow the instructions for form_2210 underpayment_of_estimated_tax_by_individuals estates and trusts enclosed because the making_work_pay_credit also applies to taxpayers may want to consult the irs withholding calculator on www irs gov to see if their withholding will cover their expected tax_liability for the enclosed publication how do i adjust my tax withholding provides additional guidance i hope this information is helpful if you need further information please contact me or - ------------------- at -------------------- in addition information about the making_work_pay_credit and the changes in withholding is available at www irs gov sincerely janine cook chief employment_tax branch1 division counsel associate chief_counsel tax exempt government entities enclosures
